        EXHIBIT A




Case 3:20-cv-00374 Document 121-1 Filed 11/20/20 Page 1 of 16 PageID #: 3049
                       IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF TENNESSEE AT NASHVILLE



MEMPHIS A. PHILLIP RANDOLPH INSTITUTE, et aI.,

         Plaintiffs,
v.                                                               No.3:20-cv-00374

TRE HARGETT, et             a1.,


         Defendants.



                                   AFFIDAVIT OF LINDA PHILLPS


STATE OF TENNESSEE

COLTNTY OF SHELBY

        I, Linda Phillips, after first being duly swom, under oath, and states as follows:

1       I am over the       age of eighteen and competent to give sworn testimony.

2.      I   am employed as the Administrator of Elections for the Shelby County Election

        Commission ("SCEC").
a
J       I have personal knowledge of the facts set forth herein.

4       On November 13, 2020, the SCEC was served with a subpoena issued by the Memphis A.

        Phillip Randolph lnstitute, through,their counsel, Christina Lopez of Sherrard Roe Voight

        &   Harbison requesting numerous documents and communications related to a case in

        which the Shelby County Election Commission is not a party.A true, accurate and

        complete copy of the subpoena with the included attachment pages is attached hereto as

        EXHIBIT        1.




                                                      I

    Case 3:20-cv-00374 Document 121-1 Filed 11/20/20 Page 2 of 16 PageID #: 3050
5        The subpoena contains over four (4) pages of descriptions, definitions and instructions, and

        two (2) pages of requests for documents contained in seven (7) numbered           paragraphs,

         nearly all of which contain multiple subparts with a due date of November 25,2020.

6        Compliance with the subpoena is impossible by November 25, 2020 and may not be

        possible at all in some cases. For example, in request #1 the SCEC does not have documents

        responsive to   #1. The procedures requested are contained in the Tennessee Election Code.

7        Other requests are so broad and voluminous that it would take months to complete. For

        example, Request #3 asks for "documents sufficient to       shof'   the number of first-time

        voters that registered by mail who voted absentee on November 3, 2020; the number            of
        first-time voters who registered online and voted absentee; the number of first time voters

        who registered by mail and whose absentee ballots were rejected and the reasons therefore;

        the number of first-time voters who registered by mail whose absentee ballot applications

        or requests were rejected and the reasons; the number of first-time voters who registered

        online whose absentee ballots were rejected and the reasons; and the number of first-time

        voters who registered online whose absentee ballot applications or requests were rejected

        and the reasons. The SCEC does not have an effective or efficient manner to distinguish

        absentee applications for first time voters from those who were not first-time voters   without

        going through 30,000 individual applications. It would be a matter of SCEC staff sifting

        through approximately 30,000 applications one-by-one to determine which of the 30,000

        applications were for first-time voters. This alone would take approximately a month to

        complete.

8.      As another example, request #5 subsection (c) would require the SCEC to review each

        individual absentee ballot request voter record one at a time to determine       if   there are



                                                  2

    Case 3:20-cv-00374 Document 121-1 Filed 11/20/20 Page 3 of 16 PageID #: 3051
      documents responsive to this request. For the August 6,2020 primary election, the SCEC

      received just under 20,000 absentee ballot requests. For this request alone I estimate it   will
      take SCEC staff approximately three weeks to determine if it has documents responsive to

      this request.

9     By way of another example, request #7 seeks "Individualized Information" for all voters

      that would fall into the categories Petitioners described in requests #3, #4, and #5.

      "Individualized Information" includes:

      a. Date absentee ballot application received;
      b. Date absentee ballot application processed;
      c. Date absentee ballot sent to voter, if applicable;
      d. Type (i.e. mail, email, or phone) and date of notice provided to voter of absentee
           ballot application rejection due to First-Time Voter restriction on absentee, voting, if
           any;
      e.   Type (i.e. mail, email, or phone) and date of notice provided to voter of absentee
           ballot rejection due to First-Time Voter restriction on absentee, voting, if any;
      f.   Type (i.e. mail, email, or phone) and date of notice provided to voter of absentee
           ballot application rejection due to inability to verify voter's signature, if any;
      g.   Type (i.e. mail, email, or phone) and date of notice provided to voter of absentee
           ballot rejection due to inability to verify voter's signature, if any;
      h.   Status of any letter or notice, i.e., whether it was returned;
      i.   Any response to notice or letter, if applicable; and
      j.   Whether the voter cast an accepted ballot in the August 6 and November 3 elections
           and, if so, by what means (in-person or by-mail)



      The SCEC Voter Registration system only contains information for subsections a, b, and

      c. Except for possible notes made on the applications or review of the Absentee   Affidavits

      themselves, the SCEC does not currently have documents responsive that include

      information requested for d, e, f, g, or   j.

10.   For subsection h, the SCEC has approximately 4 boxes ofreturned mail with approximately

      2000 pieces of returned mail which would include all mail that was returned to the SCEC.

11.   None of the returned mail for the November 3,2020 election have been processed yet.



                                                      .t
                                                      J

 Case 3:20-cv-00374 Document 121-1 Filed 11/20/20 Page 4 of 16 PageID #: 3052
T2    For subsection i, the SCEC would have to review each and every voter record for each the

      30,000 Absentee Ballot requests to determine if their request was rejected and whether they

      retumed a corrected request.    I estimate    this request alone would take approximately         a

      month to complete.

13.   Subsection   j,   the Petitioners are asking the SCEC to produce       a   data analysis   of   the

      Participating voter list, which won't be available until Monday November 23,2020.

t4    The SCEC Voter Registration system is not designed for mass data queries. It is designed

      to provide access to individual records of individual voters one at a time, not in batches.

      There is no reporting mechanism or batch query function built into the SCEC Voter

      Registration system.

15.   The SCEC has not yet completed the processing of documents which might contain

      documents responsive to request #6. These documents will not begin to be processed until

      after certification of the November 3,2020 election and the Collierville Tennessee special

      runoff election. The Collierville runoff election is expected to be certified on December

      17,2020. My managers and I will be taking vacation time from December 21't through

      January l lth leaving the SCEC with a skeleton staff until then. Further, SCEC staff has also

      accumulated significant amount of vacation time which        I   expect they   will be taking in
      December and early January. These documents          will not be processed until probably the

      end of February 2021.

t6    Currently the SCEC is very busy with the post-election certification process and also with

      a special runoff election for Collierville Tennessee, which include the early voting period.

      The SCEC does not have the resources to shift staff from certification of the November 3,

      2020 election and running the special runoff election in to process the requests in the



                                                4

 Case 3:20-cv-00374 Document 121-1 Filed 11/20/20 Page 5 of 16 PageID #: 3053
       Petitioner's subpoena. As      a   result, the earliest SCEC staff could dedicate time to beginning

       to compile response to these requests is after the certification of the Collierville runoff

       election in mid-December 2020. Even then I expect it will take several months to complete.

17.    The Shelby County Election Commission has seventeen (17) full time staff and 12 regular

       part-time employees they are             all currently at   capacity   to complete the post-election
       certification process for the November 3,2020 election. The Commission does not have

       enough staff to devote any staff resources to processing the request in the subpoena

       contained in the subpoena by November 25,2020. Further devoting any staff resources to

       processing the requests, at this time, would impede the Commissions duties in executing

       the runoff election for Collierville, Tennessee.


AFFIANT FURTHER SAYETH NOT



                                                                     Linda Phillips

                   rL
       On this   /'?   aaV   of Novemb er 2020, before me personally appeared Linda Phillips, to me

known to the be person described in and who executed the foregoing instrument and acknowledged

that such person executed the same by her own free will.




                                                    Notary

My Commission Expires:         *-g,       lO,   Eoa\




                  PUEL'C


                                                       5


 Case 3:20-cv-00374 Document 121-1 Filed 11/20/20 Page 6 of 16 PageID #: 3054
         EXHIBIT 1




Case 3:20-cv-00374 Document 121-1 Filed 11/20/20 Page 7 of 16 PageID #: 3055
 AO 88B (Rev. 12/13) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                        UNITED STATES DISTRICT COURT
                                                                            for the
                                                          Middle District
                                                        __________        of of
                                                                   District  Tennessee
                                                                                __________
         Memphis A. Phillip Randolph Institute, et al.                         )
                                Plaintiff                                      )
                                   v.                                          )        Civil Action No.          3:20-cv-00374
                         Tre Hargett, et al.                                   )
                                                                               )
                               Defendant                                       )

                         SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                           OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

  To:                                   Steve Stamson, Chairperson, Shelby County Election Commission
                                                 157 Poplar Ave, Suite 137, Memphis, TN 38103
                                                        (Name of person to whom this subpoena is directed)

     ✔
     u Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
 documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
 material:
                See attachment


   Place: Sherrard Roe Voigt & Harbison, c/o Kentucky Process Service                    Date and Time:
            1079 Morehead St
                                                                                                              11/25/2020 5:00 pm
            Memphis, TN 38107

      u Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
 other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
 may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

   Place:                                                                               Date and Time:



        The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
 Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
 respond to this subpoena and the potential consequences of not doing so.

 Date:         11/12/2020

                                   CLERK OF COURT
                                                                                             OR

                                            Signature of Clerk or Deputy Clerk                                         Attorney’s signature


 The name, address, e-mail address, and telephone number of the attorney representing (name of party)
 Memphis A. Phillip Randolph Institute, et. al.                          , who issues or requests this subpoena, are:
Danielle Lang, Campaign Legal Center, 1101 14th St NW Suite 400, Washington, DC 20005, dlang@campaignlegalcenter.org, 202-856-7911
Christina R.B. Lopez, SRVH, PLC, 150 3rd Ave. South, Suite 1100, Nashville, TN 37201 clopez@srvhlaw.com, 615-742-4200

                                 Notice to the person who issues or requests this subpoena
 A notice and a copy of the subpoena must be served on each party in this case before it is served on the person to whom
 it is directed. Fed. R. Civ. P. 45(a)(4).
            Case 3:20-cv-00374 Document 121-1 Filed 11/20/20 Page 8 of 16 PageID #: 3056
AO 88B (Rev. 12/13) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No. 3:20-cv-00374

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                               .

            u I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

            u I returned the subpoena unexecuted because:
                                                                                                                                                     .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                     .

My fees are $                                     for travel and $                              for services, for a total of $                0.00   .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server’s signature



                                                                                                 Printed name and title




                                                                                                    Server’s address

Additional information regarding attempted service, etc.:




            Case 3:20-cv-00374 Document 121-1 Filed 11/20/20 Page 9 of 16 PageID #: 3057
AO 88B (Rev. 12/13) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).




          Case 3:20-cv-00374 Document 121-1 Filed 11/20/20 Page 10 of 16 PageID #: 3058
                                       ATTACHMENT

You are hereby instructed to produce documents related to the categories described below, using
the Instructions and Definitions provided. You shall produce these documents no later than the
close of business, 5:00 p.m., on November 25, 2020. These documents may be delivered
electronically by secure electronic file transfer or email to Danielle Lang
at    dlang@campaignlegalcenter.org or physically delivered to Sherrard, Roe, Voigt,
Harbison, c/o Kentucky Process Service, 1079 Morehead St, Memphis, TN 38107. Actual,
physical delivery and/or production is required by 5:00 p.m. on November 25, 2020. It is not
sufficient to place the documents in the mail or with any sort of delivery service by that date and
time.

 You shall produce the categories of documents described below, numbered 1 through 7, pursuant
to the following instructions and definitions, lettered A through Z.

                                      INSTRUCTIONS
   A. Unless otherwise noted, this subpoena seeks Documents created in or concerning the period
      from May 1, 2020, through the time of Your production, subject to Your obligation to
      supplement Your production.

   B. This subpoena requires You to produce all responsive, non-privileged Documents that are
      in Your actual or constructive possession, custody, or control under Federal Rule of Civil
      Procedure 45. Unless otherwise requested, Your responses to this subpoena shall comprise
      all information in Your possession, custody, or control; these requests are not limited to
      Documents within Your physical possession. You shall make a diligent, reasonable, good-
      faith effort to produce any and all requested documents that are readily ascertainable and
      in Your possession, or that are readily ascertainable and otherwise within Your “control,”
      meaning documents that You have the “legal right to obtain” within the meaning of the
      local rules of this Court and binding Sixth Circuit precedent. See, e.g., Flagg v. City of
      Detroit, 252 F.R.D. 346 (E.D. Mich. 2008) (collecting Sixth Circuit case law).

   C. For each Document or category of Documents requested, Your response must state that
      inspection and copying will be permitted as requested or state with specificity the grounds
      for objecting to the request. You may state that You will produce copies of Documents or
      of electronically stored information instead of permitting inspection.

   D. For requests seeking data maintained by You, You must also provide any coding
      information or explanatory materials necessary to understand the data provided.

   E. For requests seeking data maintained by You, if the specific statistical data is not available
      or is not available in the format requested, You must provide Documents or electronically
      stored information that contain as much of the requested information as is available and/or
      the closest approximation to this information that is available. If the requested statistical
      data is available in another format, identify that format in your production.




Case 3:20-cv-00374 Document 121-1 Filed 11/20/20 Page 11 of 16 PageID #: 3059
  F. To the extent that Your responses to this subpoena may be enlarged, diminished, or
     otherwise modified by information acquired subsequent to Your initial responses hereto,
     Plaintiffs request that You promptly supplement Your responses with Documents
     reflecting such changes.

  G. In providing the Documents called for by this subpoena, You shall produce them as they
     are kept in the usual course of business, including all file folders, envelopes, labels, indices,
     or other identifying or organizing material in which such Documents are stored or filed,
     under which they are organized, or which accompany such Documents or organize and
     label them to correspond with the specific request(s) to which they relate.


  H. In the event that any Document called for by this subpoena has been destroyed, discarded
     or otherwise disposed of, identify each such Document by stating: (i) the author, addressor
     or addressee; (ii) the addressee or recipient of any indicated or blind copies; (iii) the date,
     subject matter and number of pages of the Document; (iv) the identity of any attachments
     or appendices to the Document; (v) all persons to whom the Document was distributed,
     shown or explained; (vi) the date, reason and circumstances of disposal of the Document;
     and (vii) the person authorizing and carrying out such disposal and each and every person
     with knowledge concerning the circumstances under which such Document was destroyed
     or disposed of.

  I. If Documents that provide accurate answers are not available, You shall so state, shall
     provide best estimates, and shall describe how those estimates were derived, identifying
     the sources or bases of such estimates. Estimated data shall be followed by the notation
     “est.”

  J. This subpoena contemplates production of each requested Document in its entirety, without
     abbreviation or expurgation, except as justified by claims of attorney-client privilege or
     attorney work product protection. Any redacted material must be clearly identified on the
     Document.

  K. If You claim any portion of any responsive Document is privileged or otherwise excludable
     from production or disclosure, You are requested to produce the non-privileged portion of
     the Document, with the privileged portion thereof redacted, and provide: (i) the type of
     document; (ii) the author, addressor, or addressee; (iii) the addressee or recipient of any
     indicated or blind copies; (iv) the date, subject matter and number of pages of the
     document; (v) the identity of any attachments or appendices to the Document; (vi) all
     persons to whom the Document was distributed, shown, or explained; (vii) the custodian
     and location of the Document; (viii) the type of privilege claimed or other reason for
     withholding the Document; and (ix) all of the circumstances upon which You base Your
     claim of privilege or otherwise withhold the Document. See Fed. R. Civ. P. 45(e)(2)(A).

  L. If You claim that you are unable to provide certain responses to this subpoena on the basis
     of the “undue burden or expense” requirement under Federal Rule of Civil Procedure




Case 3:20-cv-00374 Document 121-1 Filed 11/20/20 Page 12 of 16 PageID #: 3060
     45(d)(1), please identify the documents You are unable to provide and the basis for Your
     determination that providing them would result in “undue burden or expense.”

DEFINITIONS

  M. “Communication(s)” shall mean any exchange or transfer of information between two or
     more persons or entities, whether written, oral, or in any other form including electronic
     forms such as e-mail or text message.

  N. “Concern,” “concerning,” or “regarding” shall mean having any connection, relation, or
     reference to and include, by way of example and without limitation, discussing, identifying,
     containing, showing, evidencing, describing, reflecting, dealing with, regarding, pertaining
     to, analyzing, evaluating, estimating, constituting, comprising, studying, surveying,
     projecting, recording, relating to, summarizing, assessing, criticizing, reporting,
     commenting on, referring to in any way, either directly or indirectly, or otherwise
     involving, in whole or in part.

  O. “Defendants” shall refer to Secretary of State Tre Hargett, in his official capacity as
     Tennessee Secretary of State, and Mark Goins, in his official capacity as Coordinator of
     Elections of Tennessee, and their predecessors, successors, attorneys, agents, or others
     acting on their behalf.

  P. “Document” shall mean all documents, electronically stored information, and tangible
     things within the broadest possible interpretation of writing, as contained within Rule 1001
     of the Federal Rules of Evidence, and/or within the broadest possible interpretation of
     “document,” “electronically stored information,” or “tangible thing,” as contained in Rule
     34 of the Federal Rules of Civil Procedure.

  Q. “First-Time Voter” shall refer to voters subject to the restriction in Tenn. Code § 2-2-
     115(b)(7) that requires voters who register by mail (or online, pursuant to Defendants’
     interpretation) to “appear in person to vote in the first election the person votes in after
     such registration becomes effective.”

  R. “Individualized voter information” as used in this request includes:
     a. First name
     b. Last name
     c. Middle name
     d. Suffix
     e. Street number and address
     f. Apartment number
     g. City
     h. State
     i. ZIP code
     j. County
     k. Mailing address, if different
     l. Phone number
     m. Voter ID number assigned by the election official



Case 3:20-cv-00374 Document 121-1 Filed 11/20/20 Page 13 of 16 PageID #: 3061
     n. Date of birth
     o. Date registered to vote
     p. Means of registration (i.e. online, mail, in-person)
     q. Prior registration history, if any
     r. Prior voting history, including if the voter participated in a given election and by what
     means (i.e. in-person, absentee, etc.)
     s. Current voter status (i.e. active, inactive, rejected, etc.)
     t. Race, if available

  S. “Individualized processing information” as used in this request includes the following
     information for the August 6 and November 3, 2020 elections:
     a. Date absentee ballot application received;
     b. Date absentee ballot application processed;
     c. Date absentee ballot sent to voter, if applicable;
     d. Type (i.e. mail, email, or phone) and date of notice provided to voter of absentee ballot
     application rejection due to First-Time Voter restriction on absentee, voting, if any;
     e. Type (i.e. mail, email, or phone) and date of notice provided to voter of absentee ballot
     rejection due to First-Time Voter restriction on absentee, voting, if any;
     f. Type (i.e. mail, email, or phone) and date of notice provided to voter of absentee ballot
     application rejection due to inability to verify voter’s signature, if any;
     g. Type (i.e. mail, email, or phone) and date of notice provided to voter of absentee ballot
     rejection due to inability to verify voter’s signature, if any;
     h. Status of any letter or notice, i.e., whether it was returned;
     i. Any response to notice or letter, if applicable; and
     j. Whether the voter cast an accepted ballot in the August 6 and November 3 elections and,
     if so, by what means (in-person or by-mail)

  T. Person” means any natural person, firm, association, partnership, joint venture,
     corporation, business trust, banking institution, unincorporated association, government
     agency or any other entity, its officers, directors, partners, employees, agents, and
     representatives.

  U. “Plaintiffs” shall refer to Memphis A. Philip Randolph Institute, The Equity Alliance, Free
     Hearts, Memphis and West Tennessee AFL-CIO Central Labor Council, The Tennessee
     State Conference of the NAACP, and Sekou Franklin.

  V. “Subpoena” shall refer to the subpoena duces tecum issued to You and dated November
     12, 2020 including this Appendix and all language contained therein.

  W. “You” and “Your” refers to Steve Samson, in his official capacity as Chairperson of the
     Shelby County Election Commission, his predecessors and successors in their official
     capacities, and all officers, deputies, employees, agents, representatives, or others acting
     on his/her behalf.

  X. All phrases following the terms “including,” “including without limitation,” and “including
     but not limited to” are intended to illustrate the kinds of information responsive to each




Case 3:20-cv-00374 Document 121-1 Filed 11/20/20 Page 14 of 16 PageID #: 3062
     Request. Such examples are not intended to be exhaustive of the materials sought by the
     Request and shall not in any way be read to limit the scope of the Request.

  Y. “And” and “or” mean and include both the conjunctive and the disjunctive, and shall be
     construed as necessary to bring within the scope of this production request all responses
     that might otherwise be construed to be outside their scope.

  Z. In these definitions and in the Requests below, the singular form of a noun or pronoun
     includes the plural form, and the plural form includes the singular.

DOCUMENTS TO BE PRODUCED

  1. All Documents and Communications relating to any policies or procedures regarding (a)
     the receiving and processing of absentee ballots from First-Time Voters who registered to
     vote by mail or online; (b) signature matching for absentee ballots conducted pursuant to
     Tenn. Code § 2-6-202(g); and (c) notification, pursuant to Tenn. Code § 2-6-204(b), of
     voters whose absentee ballots were rejected.

  2. All Documents and Communications regarding any directives, advisories, policies,
     procedures, information, or other guidance issued by Defendants or any official within the
     Secretary of State’s office to You regarding (a) the receiving and processing of absentee
     ballots from First-Time Voters who registered to vote by mail or online; (b) signature
     matching for absentee ballots conducted pursuant to Tenn. Code § 2-6-202(g); and (c)
     notification, pursuant to Tenn. Code § 2-6-204(b), of voters whose absentee ballots were
     rejected.

  3. For the November 3, 2020 election, documents sufficient to show (a) the number of First-
     Time voters who registered by mail who voted absentee in the November 3, 2020 election;
     (b) the number of First-Time voters who registered online who voted absentee in the
     November 3, 2020 election; (c) the number of First-Time voters who registered by mail
     whose absentee ballots were rejected and the reason therefor; (d) the number of First-Time
     voters who registered by mail whose absentee ballot applications or requests were rejected
     and the reason therefor; (e) the number of first-time voters who registered online whose
     absentee ballots were rejected and the reason therefor; and (f) the number of first-time
     voters who registered online whose absentee ballot applications or requests were rejected
     and the reason therefor.


  4. For the August 6, 2020 election, documents sufficient to show the number of absentee
     ballot applications or requests, or absentee ballots, rejected due to the restriction in Tenn.
     Code § 2- 2-115(b)(7) requiring First-Time Voters to vote in person.

  5. For the August 6, 2020 elections, documents sufficient to show (a) the number of absentee
     ballots rejected pursuant to Tenn. Code § 2-6-202(g); (b) the number of voters, if any,
     whose absentee ballots were flagged for rejection pursuant to Tenn. Code § 2-6-202(g) and
     received notice of that fact before August 6, 2020 and the form of that notice (i.e. phone,
     mail, email); (c) the number of voters whose initial absentee ballots were rejected pursuant



Case 3:20-cv-00374 Document 121-1 Filed 11/20/20 Page 15 of 16 PageID #: 3063
     to Tenn. Code § 2-6-202(g) who subsequently voted successfully either by mail or in-
     person; (d) the number of voters, if any, whose absentee ballots were flagged for rejection
     pursuant to Tenn. Code § 2-6-202(g) who subsequently verified their identification and had
     their initial absentee ballots accepted and the form of notice (i.e. mail, phone, email) those
     voters received.

  6. For the November 3, 2020 elections, documents sufficient to show (a) the number of
     absentee ballots rejected pursuant to Tenn. Code § 2-6-202(g); (b) the number of voters, if
     any, whose absentee ballots were flagged for rejection pursuant to Tenn. Code § 2-6-202(g)
     and received notice of that fact before November 3, 2020 and the form of that notice (i.e.
     phone, mail, email); (c) the number of voters whose initial absentee ballots were rejected
     pursuant to Tenn. Code § 2-6-202(g) who subsequently voted successfully either by mail
     or in-person; (d) the number of voters, if any, whose absentee ballots were flagged for
     rejection pursuant to Tenn. Code § 2-6-202(g) who subsequently verified their
     identification and had their initial absentee ballots accepted and the form of notice (i.e.
     mail, phone, email) those voters received.

  7. Individualized voter and individualized processing information, as defined above, for all
     voters who fall into the categories identified in requests 3-5.




Case 3:20-cv-00374 Document 121-1 Filed 11/20/20 Page 16 of 16 PageID #: 3064
